May 30, 1996            [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-2252

                        UNITED STATES,

                          Appellee,

                              v.

                       ADEDAPO OMISORE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Joseph L. Tauro, Chief U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Lynch, Circuit Judges.                                                          

                                         

Norman S. Zalkind and Zalkind, Rodriguez,  Lunt & Duncan on  brief                                                                    
for appellant.

                                         

                                         

          Per  Curiam.   Defendant-appellant  Adedapo Omisore                                 

appeals  from  the  district  court  judgment   revoking  his

supervised release.  We affirm.

          I.  Due Process                                     

          Omisore argues that the district court violated due

process by  failing to  make written findings  explaining its

revocation  decision and  by  denying his  motion to  inspect

certain probation records.  Neither argument is availing.   

          A.  Written Findings                                          

          Omisore  contends that the district court's failure

to express in writing "the evidence relied on and reasons for

revoking   parole"   violated   the   minimum   due   process

requirements established by Morrisey v. Brewer, 408 U.S. 471,                                                          

489 (1972).  Because Omisore did not seek a written statement

from  the district court, we consider  his argument under the

"plain error" standard.  See United States v. Whalen, No. 95-                                                                

1816, slip op. at 4 (1st Cir. April 25, 1996).  

          "Virtually every court to have considered the issue

has held that 'oral findings, if recorded or transcribed, can

satisfy  the requirements  of Morrissey  when those  findings                                                   

create a  record sufficiently complete to  advise the parties

and  the reviewing court of the reasons for the revocation of

supervised release and the evidence the decision maker relied

upon.'" Whalen,  slip op. at 4  - 5 (quoting  United States v                                                                       

Copeland,  20  F.3d  412, 414  (11th  Cir.  1994).   For  the                    

                             -2-

following   reasons,   we  conclude   that   the   record  is

sufficiently complete to advise the parties and this court of

the reasons for  the revocation and the  evidence relied upon

by the district court.

          It is  clear from the transcript  of the revocation

hearing  that  the  court  viewed the  dispositive  issue  as

whether or not Omisore's conduct on the evening of August 14,

1995, violated  the  terms of  his supervised  release.   The

government  presented  evidence  only concerning  the  August

arrest and excluded  evidence on  the charge  of receiving  a

stolen  vehicle.   When  the defense  attorney remarked  that

there was no evidence that Omisore had passed a stolen credit

card,  the court  responded,  "Well,  I  think I  have  heard

plenty."    When the  defense attorney was  making his  final

argument  at the close of the hearing, the court directed him

to "[c]oncentrate on the credit card."

          Within this  context,  the court's  stated  finding

that  Omisore  had violated  the  conditions  of his  release

contained  within it  an  implicit finding  that Omisore  had

attempted  to  purchase  goods  with a  stolen  credit  card.

Accordingly, although  it would  have been preferable  if the

district court had more  clearly articulated its findings and

reasons  for  revoking  Omisore's  supervised   release,  its

failure to do so did not constitute plain error.

                             -3-

          B.  Denial of Motion to Inspect Probation Records                                                                       

          Omisore argues  that  in denying  his  motion,  the

district court violated his  due process right to "disclosure

. .  . of evidence against him."  Morrissey, 408 U.S. at 489.                                                       

See  also Fed.  R.  Crim. P.  32.1(a)(2)(B).   The  probation                     

records were  not used as evidence  against Omisore, however.

The  technical violations of failure  to timely report to the

probation  officer  were  continued  by  the  district  court

without  a  finding.     Moreover,  the  court  directed  the

probation department  to supply  the dates of  contact, which

were  recited  in  court.     The  evidence  against  Omisore

consisted of testimony by witnesses at the revocation hearing

regarding  Omisore's use  of  a  stolen  credit card.    That

evidence was fully disclosed to Omisore.

          Omisore   argues   that  the   testimony  regarding

frequent meetings  between Omisore and members  of the FOCTF,

despite denials that Omisore was being used  as an informant,

"should  have   alerted  the  court  to  the  fact  that  the

chronological entries, which  logged the probation  officer's

supervision  of   Mr.  Omisore,   may  well   have  contained

information which  corroborated Mr. Omisore's  contentions or

impeached the  witnesses or  both."  Omisore  never expressly

argued the purposes for which he sought the records, however.

Under those circumstances, the district court did not  err in

denying Omisore's  motion.

                             -4-

          II.  Merits of Revocation Decision                                                         

          "[O]n  appeal [from a  decision revoking supervised

release], [this court] consider[s]  the evidence in the light

most favorable to the government." United States v. Portalla,                                                                        

985 F.2d 621, 622 (1st Cir. 1993).  Viewed in this light, and

recognizing  "the  district  court's  broad  legal  power  to

determine  witness credibility,"  id.,  the  record  contains                                                 

sufficient evidence to  meet the "preponderance of  evidence"

standard.

          Omisore   argues  that  "[n]othing  in  the  record

establishes that  Mr. Omisore possessed or  actually used the

stolen  credit  card."   The  record  contains the  following

evidence that Omisore was the one who passed the stolen card.

Ruth Corliss, the cashier, identified Omisore in court as the

man  who  gave  her  the  card.    Although she  subsequently

indicated  some slight uncertainty,  she never  confirmed the

defense  attorney's  suggestion  that  another  man  was with

Omisore and gave her  the card.   Reham Pasha Ahmad, a  store

detective, testified that Omisore  identified himself as  the

owner  of  the card  and gave  a  social security  number and

birthdate in  an attempt  to prove  ownership.   The district

court did  not clearly err in finding  that Omisore attempted

to use a stolen  credit card, in violation of  the conditions

                             -5-

of his supervised release. There was  no abuse of discretion.

          The  district  court  judgment  revoking  Omisore's

supervised release is summarily affirmed.  See Loc. R. 27.1.                                                          

                             -6-